PER CURIAM.
The remedy of the defendant Colluci lies in a motion to open his default. The two tenants not served are entitled to the relief afforded by an appeal. The petition does not disclose the relation existing between the tenants, and personal service of the precept should have been made upon them individually. As to the tenants Di Crisci and Laino, therefore, the final order should be reversed.
Appeal dismissed as to appellant Colluci, and final order reversed as to appellants Di Crisci and Laino. •